PER CURIAM.
Appellant seeks review of an order summarily denying his motion for postconviction relief, in which he sought a belated appeal based upon ineffective assistance of counsel in that he “at all times desired to appeal the judgment of conviction and sentence, but his trial counsel failed to file a timely notice of appeal.” We affirm because the motion fails to allege that appellant timely requested his attorney to file a notice of appeal. See Gilliam v. State, 611 So.2d 90 (Fla. 2d DCA 1992); Harris v. State, 596 So.2d 500 (Fla. 1st DCA 1992). We do so without prejudice to appellant filing a sworn motion containing legally sufficient allegations.
To the extent appellant’s motion can be construed as raising other grounds, we affirm because those claims are barred by the two-year time limitation imposed by Florida Rule of Criminal Procedure 3.850 and the proscription against successive motions. See Hickman v. State, 581 So.2d 942 (Fla. 2d DCA 1991).
AFFIRMED.
ERVIN, WEBSTER and MICKLE, JJ., concur.